60 N.Y.2d 669 (1983)
The People of the State of New York, Respondent,
v.
Sandy Valerio, Appellant.
Court of Appeals of the State of New York.
Decided September 22, 1983.
Sam C. Bonney for appellant.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur.
MEMORANDUM.
The order of Ontario County Court should be reversed, defendant's conviction vacated, and the accusatory instrument dismissed.
Defendant was convicted under subdivision 5 of section 240.25 of the Penal Law which provides: *670
"A person is guilty of harassment when, with intent to harass, annoy or alarm another person:
* * *
"5. He engages in a course of conduct or repeatedly commits acts which alarm or seriously annoy such other person and which serve no legitimate purpose."
The proof was that while picketing on the opposite side of the street from a union headquarters, defendant pointed to a union official as he left the building and stated publicly in a loud voice, "There is the corruption I am talking about * * * and there is one of the corrupt ones." This constitutes proof of neither the course of conduct nor the repeated commission of acts proscribed by the statute. Accordingly, the violation of harassment was not established beyond a reasonable doubt (People v Otto, 40 N.Y.2d 864).
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, conviction vacated and accusatory instrument dismissed in a memorandum.